                                                                                          FILED 
                                                                                          CLERK 
                                                                                              
                                                                               4/16/2019 11:32 am
                                                                                              
UNITED STATES DISTRICT COURT                                                      U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                                 EASTERN DISTRICT OF NEW YORK 
----------------------------------------------------------------------X           LONG ISLAND OFFICE 
JAMES REYES,                                                              For Online Publication Only

                                            Plaintiff,
                                                                          ORDER
                 -against-                                                18-CV-7473(JMA)(ARL)

THE COUNTY OF SUFFOLK, SUFFOLK COUNTY
SHERIFF’S DEPARTMENT, VINCENT DEMARCO,
MATT GARRETT, JOHN DOES # 1-4 sued in their
official and individual capacities,

                                             Defendants.
----------------------------------------------------------------------X
AZRACK, United States District Judge:

        On December 27, 2018, incarcerated pro se plaintiff James Reyes (“plaintiff”) commenced

this action against the County of Suffolk, the Suffolk County Sheriff’s Department, Sheriff Vincent

DeMarco, Corrections Officer Matt Garrett, and four unknown individuals alleged to be

corrections officers at the Suffolk County Corrections Facility’s Yaphank location (collectively,

“defendants”) pursuant to 42 U.S.C. § 1983 alleging a deprivation of his constitutional rights.

Accompanying the complaint is an application to proceed in forma pauperis. However, plaintiff

did not include the required Prisoner Litigation Authorization form (“PLRA”). Accordingly, by

Notice of Deficiency dated January 4, 2019, the Court instructed plaintiff to complete and return

the enclosed PLRA within fourteen days in order for his case to proceed. (See ECF No. 6.) On

January 11, 2019, plaintiff filed the PLRA together with another application to proceed in forma

pauperis. (See ECF Nos. 8, 10.)

        Upon review of the declarations accompanying plaintiff’s applications to proceed in forma

pauperis, the Court finds that plaintiff’s financial status qualifies him to commence this action

without prepayment of the filing fee. See 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s

applications to proceed in forma pauperis (ECF Nos. 3, 8) are GRANTED.


                                                         1
       IT IS HEREBY ORDERED that plaintiff is granted leave to file the complaint without

prepayment of the filing fee or security; and

       IT IS FURTHER ORDERED that the Clerk of Court must forward to the United States

Marshal Service for the Eastern District of New York (“USMS”) a copy of plaintiff’s summonses,

complaint and this Order for service upon the named defendants without prepayment of fees.

       However, the USMS will not be able to serve the unnamed defendants without more

information. Pursuant to Valentin v. Dinkins, 121 F.3d 72, 75-76 (2d Cir. 1997) (per curiam),

the Court requests that the Suffolk County Attorney ascertain the full names and service addresses

of the unnamed defendants.       Accordingly, the Clerk of the Court shall serve a copy of the

complaint together with this order on the Suffolk County Attorney and the Suffolk County

Attorney’s Office is requested to attempt to ascertain the full names of the unidentified individuals

described in the complaint and to provide their names and address(es) where each such defendant

can be served to the Court and to plaintiff within thirty (30) days of the date that this Order is

served upon it.

       The Suffolk County Attorney need not undertake to defend or indemnify these individuals

at this juncture.   This Order merely provides a means by which the plaintiff may name and

properly serve the defendants as instructed by the Second Circuit in Valentin.             Once the

information is provided to the Court by the Suffolk County Attorney’s Office, plaintiff=s complaint

shall be deemed amended to reflect the full names of the unnamed defendants, summonses shall

be issued as to those defendants, and the USMS shall serve those defendants.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this Order to the

plaintiff at his last known address.

SO ORDERED.                                                     /s/ (JMA)
                                                              Joan M. Azrack
Dated: April 16, 2019                                         United States District Judge
       Central Islip, New York

                                                 2
